J   -S25014-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
    COMMONWEALTH OF PENNSYLVANIA               1    IN THE SUPERIOR COURT
                                                        OF PENNSYLVANIA
                            Appellee

                       v.

    JAY MICHAEL ENGLEHART

                            Appellant                   No. 171 MDA 2019


             Appeal from the PCRA Order entered December 18, 2018
             In the Court of Common Pleas of the 39th Judicial District
                               Franklin County Branch
                 Criminal Division at No: CP-28-CR-0001908-2017


BEFORE:       STABILE, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY STABILE, J.:                           FILED AUGUST 08, 2019

        Appellant, Jay Michael Englehart, appeals from the order entered on

December 18, 2018 in the Court of Common Pleas of the 39th Judicial District,

Franklin County Branch, which denied his request for collateral relief under

the Post Conviction Relief Act (the "PCRA"), 42 Pa.C.S.A. §§ 9541-46. Counsel

has filed a brief and petition to withdraw pursuant to   Anders   v.   California,
386 U.S. 738 (1967) and Commonwealth v. Santiago, 978 A.2d 349 (Pa.

2009).       For the reasons explained below, we grant counsel's petition to

withdraw and dismiss the appeal.

        The factual and procedural backgrounds are not at issue here.      Briefly,

on August 1, 2017, Appellant was charged with,      inter a/ia, driving under the
influence.     On February 22, 2018, Appellant entered into a negotiated plea

with the Commonwealth. Pursuant to the plea, Appellant pled guilty to driving
J   -S25014-19



under the influence, high rate, second offense.               In turn, it was agreed

Appellant would      be       sentenced   to    a   six-month term of intermediate

punishment.

        On the day of sentencing, March 28, 2018, Appellant sought to          withdraw

his plea.   In response, the trial court rescheduled Appellant's sentencing to

April 18, 2018.    On April 18, 2018, represented by new counsel, Appellant

renewed his request to withdraw his plea.              The trial court continued the

sentencing hearing        generally, and scheduled        a   hearing    on Appellant's

withdrawal of plea request for May 18, 2018. After holding           a   hearing on that

day, the trial court, on May 22, 2018, entered an order denying his request,

and scheduled the sentencing hearing for June 6, 2018. On that day, the trial

court sentenced Appellant to       a   six-month term of intermediate punishment.

        On June 7, 2018, Appellant pro se filed a PCRA         petition, alleging, inter

a/ia, ineffective assistance of counsel.' After appointing counsel for Appellant,

the PCRA court held       a   hearing on Appellant's PCRA petition on October 5,

2018.

        After considering the parties' arguments and briefs, the PCRA court, on

December 18, 2018, entered an order denying Appellant's PCRA petition.

        On January 8, 2019, counsel filed a petition to       withdraw as counsel and

a    notice of appeal from the order denying Appellant's PCRA petition.              On

January 9, 2019, the PCRA court denied counsel's petition and ordered the


"   The PCRA petition was supplemented on July 24, 2018.


                                           -2
J   -S25014-19



filing of   a   concise statement of errors complained of on appeal. On January

31, 2019, Appellant filed his concise statement raising three claims of

ineffective assistance of counsel.

        On March 18, 2019, counsel filed an      Anders brief, and,    on March 20,

2019, filed an application to withdraw as counsel. On the same day, Appellant

pro se filed an answer to counsel's Anders brief.

        We first review counsel's request to withdraw. See      Commonwealth v.
Rojas, 874 A.2d 638, 639 (Pa. Super. 2005) ("When faced with              a   purported

Anders brief, this Court may not review the merits of the underlying issues
without first passing on the request to withdraw') (quoting Commonwealth

v.    Smith, 700 A.2d 1301, 1303          (Pa. Super.   1997)).    Here, counsel's

application to withdraw is barely adequate to meet the Anders/Santiago

requirements.2          Despite   some   deficiencies   in    complying       with   the

Anders/Santiago procedure,           counsel     recognized   that we         have   "no

jurisdiction" to entertain this appeal because Appellant       is no   longer serving



2 This is an appeal from denial of PCRA relief. Counsel filed an Anders brief,
as opposed to a Turner/Finley letter. Generally, we accept an Anders brief
in lieu of a Turner/Finley letter because an Anders brief provides greater
protection to the defendant. Here, counsel provided a summary of the
procedural history and facts, and stated that the instant appeal is frivolous
because Appellant is not entitled to PCRA relief because his sentence has
expired. Additionally, counsel stated that he sent a letter to Appellant
informing him of his rights in connection with counsel's application to
withdraw. Counsel stated that a copy of said letter was attached to the
Anders brief and the petition to withdraw. Yet, neither filing provides proof of
service on Appellant. Nonetheless, Appellant filed pro se a response to
counsel's brief, which suggests that Appellant received the Anders brief. See
Appellant Pro Se Response to Anders Brief, 3/20/19, at 1.
                                         - 3 -
J   -S25014-19



the underlying sentence. In fact, while we have jurisdiction to entertain the

instant appeal, we must nonetheless dismiss it because Appellant does not

meet the PCRA eligibility requirements.

          To be eligible for relief under the PCRA, a petitioner must be either

"currently serving           a   sentence of imprisonment, probation or parole for the

crime," "awaiting execution of a sentence of death for the crime," or "serving

a    sentence which must expire before the person may commence serving the

disputed sentence." 42 Pa.C.S.A.               §    9543(a)(1)(i)-(iii).
          Our Supreme Court and this Court have consistently interpreted Section

9543(a) to require that            a PCRA    petitioner be serving      a   sentence while relief is

being sought.           Commonwealth v. Ahlborn, 699 A.2d 718, 720                        (Pa. 1997);

Commonwealth v. Hart, 911 A.2d 939, 942                          (Pa. Super. 2006) (noting        that
"[a]s soon           as his sentence is completed, the          petitioner becomes ineligible for

relief, regardless of whether he was serving his sentence when he filed the

petition"), and Commonwealth v. Matin, 832 A.2d 1141 (Pa. Super. 2003)
("A petitioner is ineligible for relief under the PCRA once the sentence for the

challenged conviction is completed.").                      As our Supreme Court explained in

Ahlborn, the denial of relief for               a   petitioner who has finished serving his

sentence        is   required by the plain language of the PCRA statute. Ahlborn, 699

A.2d at 720.            Indeed, to be eligible for relief,       a   petitioner must be currently

serving     a   sentence of imprisonment, probation, or parole.                   Id.   To grant relief

at   a   time when an appellant        is   not currently serving such        a   sentence would be

to ignore the language of the PCRA.                 Id.

                                                    - 4 -
J   -S25014-19



        Here, based on our review of the record, Appellant does not meet the

foregoing eligibility requirements as he had completed his sentence of six

months' intermediate punishment while this matter was still pending before

the PCRA court.3 Accordingly, the instant appeal must be dismissed. See

Ahlborn, supra.
        Counsel's petition to withdraw granted. Appeal dismissed.



Judgment Entered.




J seph D. Seletyn,
Prothonotary


Date: 8/8/2019




3 As noted, the instant PCRA petition was filed on June 7, 2018, and denied
on December 18, 2018, a few days after he had completed his sentence.

                                     -5